Citation Nr: 1525821	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-44 298	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Pension Management Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

In October 2010, the Veteran filed a timely substantive appeal and requested a hearing before the Board.  Subsequently, the Board remanded this matter in December 2012, September 2014, and December 2014.  Because the Veteran was living within the jurisdiction of the Regional Office (RO) in Houston, Texas, his claims file was transferred to Houston RO so that a Board hearing could be scheduled at that facility.  Nevertheless, because this appeal involves a pension claim, the PMC in St. Paul, Minnesota, retains jurisdiction over this matter.   
  
The issue of entitlement to service connection for a psychiatric disorder was raised by the record at the Veteran's March 2015 Board hearing, but has not yet been adjudicated by the Houston RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Houston RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

The Veteran is seeking entitlement to nonservice-connected pension benefits.  After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claim on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Nonservice-connected pension is payable to veterans who served during a period of war and who are either permanently and totally disabled or who have reached the age of 65 years of age.  38 U.S.C.A. §§ 1513(a), 1521(a) (West 2014); 38 C.F.R. § 3.3(a)(2) (2014).

The term "period of war" is defined by statute.  See 38 U.S.C.A. §§ 101, 1521(j) (West 2014); 38 C.F.R. § 3.2 (2014).  The applicable "period of war" in this instance is the Vietnam era, which began August 5, 1964 and ended May 7, 1975 for an individual who did not serve in the Republic of Vietnam.  38 U.S.C.A. § 101(11) (West 2014); 38 C.F.R. § 3.2(f)(i) (2014).

The threshold service requirements for nonservice-connected pension are as follows: if the Veteran served for 90 days or more during a period of war; if the Veteran served during a period of war and was discharged from service due to a service-connected disability; if the Veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the Veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2014).

The Veteran's service personnel records verify that he served on active duty in the Army from October 1967 to October 1969.  As such, the Board finds that the Veteran served on active duty for more than 90 days during a period officially recognized as a period of war and thus meets the threshold service requirements.  See 38 U.S.C.A. §§ 101, 1521(j); 38 C.F.R. § 3.2.  

Provided, as here, that the service requirements of section 1521(j) are met, a veteran must also meet either a disability or an age requirement.  38 U.S.C.A. §§ 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3).  To satisfy the disability requirement, a veteran must be permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  For veterans 65 years of age and older, the permanent and total disability requirement under section 1521(a) is excluded.  See 38 U.S.C.A. § 1513(a) (2014).  In this case, the Veteran's service personnel records reveal that his date of birth was October 17, 1947.  This means that the Veteran turned age 65 on October 17, 2012.  Therefore, the Veteran does not have to meet the permanent-and-total-disability requirement under 38 U.S.C.A. § 1521(a).  See 38 U.S.C.A. § 1513(a).

Even when the disability or age requirements are met, the payment of pension benefits is subject to income limitation requirements.  See 38 C.F.R. §§ 3.3(a)(3)(v), 3.23 (2014).  The final prerequisite to entitlement is that the veteran's income may not exceed the applicable maximum pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period. Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

To date, the Veteran has not submitted the requisite financial status information documenting his current assets, income, and expenses.  As this information is pertinent to the Veteran's claim seeking entitlement to nonservice-connected pension, it must be obtained.  Under these circumstances, remand is necessary in order to obtain the appropriate financial information from the Veteran regarding his current income and net worth.  38 C.F.R. §§ 3.3, 3.23.  

Moreover, at his March 2015 hearing before the Board, the Veteran testified that he retired from working as a security guard in October 2010.  He also testified that he had returned to work full-time because he needed the additional income even though he was receiving Social Security retirement benefits.  To assist VA in determining the Veteran's eligibility for nonservice-connected pension before he turned age 65, the RO must elicit from the Veteran a detailed employment history.

Finally, the Board observes that the Veteran testified during his March 2015 Board hearing that he currently has a psychiatric disorder and left shoulder arthritis.  With the assistance of the Veteran, the RO must obtain any available VA or private medical records regarding treatment of these claimed disabilities.  Thereafter, the RO must take appropriate action to determine whether the severity of the Veteran's nonservice-connected disabilities, including his claimed psychiatric disorder and left shoulder arthritis, would impact his eligibility for nonservice-connected pension before he turned age 65.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and request that he provide financial status information documenting his current assets, income, and expenses.  This documentation must include an Improved Pension Eligibility Verification Report (VA Form 21-0516-1), 
and any other relevant income documentation which may include a Financial Status Report (VA Form 5655), Corpus of Estate Determination Form (VA Form 21-5427); and/or state and/or federal income tax returns, as appropriate.  Any received documents should be associated with the claims file for future review.   

2.  Additionally, the RO must elicit from the Veteran a detailed employment history for the appeal periods both prior to and since he turned age 65.  
3.  The RO must also ask the Veteran to identify all VA and non-VA medical care providers who have treated him for his claimed nonservice-connected psychiatric disorder and left shoulder arthritis during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

4.  Thereafter, the RO must take appropriate action to determine whether the severity of the Veteran's nonservice-connected disabilities, including his claimed psychiatric disorder and left shoulder arthritis, would impact his eligibility for nonservice-connected pension before he turned age 65.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  The RO must specifically consider the Veteran's basic income eligibility for entitlement to nonservice-connected pension benefits.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



